DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims included in the prosecution are claims 1-13.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/30/2019. It is noted, however, that applicant has not filed a certified copy of the PCT/CN2019/109434 application as required by 37 CFR 1.55.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robinson et al. (US 2006/0134020, Jun. 22, 2006) in view of Ritchey et al. (US 4,339,432, Jul. 13, 1982).
Robinson et al. disclose an oral care composition comprising a water-soluble calcium salt, a fluoride-providing agent, and a chelating agent (abstract). The oral 
Robinson et al. differ from the instant claims insofar as not disclosing wherein the composition comprises glycine.

Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  Robinson et al. disclose wherein the composition may comprise an amino acid. Accordingly, it would have been obvious to one of ordinary skill in the art to have incorporated about 0.01% to about 4% glycine into the composition of Robinson et al. since it is a known and effective amino acid and effective amount of amino acid for oral compositions as taught by Ritchey et al. Furthermore, it would have been prima facie obvious to one of ordinary skill in the art to have incorporated glycine into the composition of Robinson et al. since glycine aids in keeping zinc ions in a biologically active solution at a pH of about 4.5 to about 8 and in reducing the astringency of zinc as taught by Ritchey et al.  
In regards to instant claim 1 reciting from about 0.1% to 0.5% zinc ion, Robinson et al. disclose wherein the zinc ion source may be zinc citrate present in an amount of about 0.05% to about 3%. Therefore, the claimed amount of zinc ion is obvious since 1% zinc citrate comprises 0.34% zinc ion. 

In regards to instant claim 3 reciting wherein the mole ratio between the zinc ion and the chelant is 1.5:1 or less, the instant specification disclose on pages 12-13 wherein Example 3 is an inventive formulation. Example 3 comprises 0.79% zinc citrate and 0.27% sodium citrate. Robinson et al. disclose a composition comprising about 0.05% to about 3% zinc citrate and about 0.25% up to about 2% sodium citrate. Since the composition of Robinson et al. may comprise the same amount of zinc citrate and sodium citrate as the claimed invention, it would have been obvious to one of ordinary skill in the art that the composition of Robinson et al. has substantially the same mole ratio between zinc ion and chelant as the claimed invention. 
	In regards to instant claim 10 reciting wherein the zinc penetration within dental biofilm is greater than 50%, the instant specification discloses in Table 2 wherein a formulation comprising zinc citrate has a zinc penetration within dental biofilm of 66.67%. Since the composition of Robinson et al. comprises zinc citrate, one of ordinary skill in the art would reasonably expect the composition of Robinson et al. to have a zinc penetration within dental biofilm of greater than 50%. 

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application 

Claims 1-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of copending Application No. 17/024,838 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the conflicting claims recite a more specific version of the instant claims (i.e., the conflicting claims recite specific zinc ion source) and thus read on the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Claims 1-13 are rejected.
No claims are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY LIU whose telephone number is (571)270-5115.  The examiner can normally be reached on Mon-Fri 9 am - 5 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRACY LIU/Primary Examiner, Art Unit 1612